Exhibit 7.2 INTEREST IN SECURITIES OF THE ISSUER NAME NUMBER OFSHARES % OF SHARES VOTING DISPOSITIVE OWNED OWNED (1) POWER POWER James Michael Wilson 1.7% Sole Sole 0.4% Shared Shared (2) Interstate Business Corporation 29.6% Sole Sole Wilson Securities Corporation 10.4% Sole Sole Wilson Family L.P. 0.4% James J. Wilson 0.3% Sole Sole Barbara A. Wilson 50 0.0% Sole Sole Kevin J. Wilson 1.7% Sole Sole Elizabeth W. Weber 1.7% Sole Sole Thomas B. Wilson 1.7% Sole Sole Mary P. Wilson 1.7% Sole Sole 0.4% Shared Shared (2) Brian J. Wilson 86,397 1.7% Sole Sole (1)Based on 5,229,954 common shares outstanding as of August 1, 2009, as reported in the Company's Quarterly Report on Form 10-Q for the quarter ended June 30, 2009. (2)James Michael Wilson and Mary P. Wilsonare General Partners of the Wilson Family L.P.The management and control of the business and affairs of the partnership are vested jointly in the General Partners, thus each reporting person shares voting and dispositive power over Common Shares owned by the Wilson Family L.P.
